Citation Nr: 0620478	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an increased rating for maxillary sinusitis, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO increased the 
rating for maxillary sinusitis to 10 percent, but the veteran 
alleged that his disability was more severe than rated.  

In the April 2004 rating decision, the RO also denied service 
connection for a deviated septum and a right ankle condition.  
The veteran did not appeal those issues in his April 2004 
notice of disagreement, but he expressed disagreement with 
the decisions in his October 2004 substantive appeal.  The RO 
contacted the veteran in October 2004 to clarify whether he 
intended to appeal those issues, but the veteran stated that 
he only wished to appeal the claim for an increased rating 
for sinusitis.  Therefore, those issues are not before the 
Board in this decision.

In the veteran's October 2004 substantive appeal, he 
described difficulty with his eyes.  He suggested that vision 
loss and other problems were related to sinusitis.  The RO 
has not addressed the issue of service connection for eye 
problems, to include as secondary to sinusitis, and that 
issue is referred for any necessary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Chronic sinusitis is manifested by daily blockage and 
drainage and intermittent bleeding, coughing, headaches, and 
shortness of breath as well as sporadic infections manifested 
by purulent discharge, tenderness, and swelling.

CONCLUSION OF LAW

Criteria for an increased rating for chronic sinusitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.97, Diagnostic Code 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in September 2003, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to an increased rating for chronic maxillary 
sinusitis.  The letter identified what part of that evidence 
the veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information related to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  The 
letter did not notify the veteran of the evidence needed to 
establish the effective date of an award; however, the Board 
finds that the deficiency is not prejudicial because the 
veteran was awarded the earliest applicable effective date 
for an increase in the April 2004 rating decision.  
Additionally, the Board denies a higher rating in this 
decision and will not establish an effective date for any 
increase.  Therefore, the Board finds that the veteran was 
effectively notified of the information and evidence 
necessary to substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA provided VCAA notice in 
September 2003, prior to the April 2004 decision on appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  In his April 2004 notice 
of disagreement, the veteran requested an informal meeting 
with a decision review officer (DRO).  The RO scheduled a 
conference in August 2004, but the RO was unable to reach the 
veteran at his listed number.  Nevertheless, the veteran's 
representative appeared at the conference and advised the DRO 
about additional evidence.  Thus, all known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that symptoms of chronic sinusitis have 
progressively worsened.  He complains of a daily cough 
productive of heavy mucous, constant nasal drainage with 
morning blockage, and intermittent nasal bleeding with 
clearing of nasal passages.  He asserts that these symptoms 
limit his activities, particularly outdoor recreation, 
because they restrict his breathing.

The veteran's service medical records indicate that 
physicians performed a sinusotomy in February 1944.  
Subsequent physicians have attributed several residual sinus 
abnormalities to that procedure, including nasal septal 
perforation, chronic mucosal thickening, and opacification 
and bony defects of left maxillary sinus.  The veteran was 
granted service connection for residuals of the in-service 
procedure in a July 1946 rating decision.  

Medical records reference prescriptions for nasal sprays and 
antihistamines.  The veteran stopped using a prescribed nasal 
spray in 2004 because it aggravated nasal bleeding, but he 
was prescribed a saline nasal spray in November 2004.  Aside 
from the treatments noted below, there is no evidence of 
topical or oral antibiotic use.

In November 2002, the veteran complained of colored nasal 
discharge, and a VA physician prescribed antibiotic 
treatment.  In May 2003, a VA physician noted that the 
veteran experienced nasal bleeding when using antibiotics.  
The physician stated that the veteran's symptoms had worsened 
during the year prior to the examination because of wind and 
cold weather.  

During a March 2004 VA examination, the veteran initially 
stated that he experienced scant nasal bleeding two or three 
times a week, although he later described four or five weekly 
episodes of bleeding.  The examiner noted a small area of 
dried blood on the veteran's left nostril.  The veteran also 
described persistent postnasal drip with an occasional 
greenish color.  The examiner noted redness, tenderness, and 
soft tissue swelling at the right maxilla.  Nasal passages 
were obstructed fifty percent.  The veteran denied 
experiencing headaches.  

During treatment at a VA medical center in April 2004, the 
veteran stated that he sought treatment from a specialist for 
a sinus infection several weeks prior to the examination.  He 
averred that symptoms included yellow discharge and a 
headache, although he denied experiencing similar symptoms 
subsequent to that incident.

In November 2004, a VA physician noted a large septal 
perforation with dryness and eschar formation of unknown 
etiology.  The physician opined that the abnormality could 
result in oozing.  The physician encouraged the veteran to 
use a local antibiotic ointment.

In March 2005, the veteran sought urgent care for sinus 
pressure and rhinorrhea.  A VA physician noted hyperemia, a 
yellowish green discharge, and mild tenderness over the left 
temporal sinus.  The physician treated the veteran with 
antibiotics given his susceptibility to sinus infection.

During a March 2005 VA examination, the examiner noted a 
continuous expansion of a septal defect, as likely as not 
related to chronic sinus drainage.  The examiner stated that 
nasal discharge and a cough productive of bloody fluid were 
largely caused by crusting and bleeding around the 
circumference of that defect.  The examiner also noted that 
use of an antibiotic ointment resulted in a kissing ulcer 
with resultant crusting and bleeding of the veteran's middle 
left turbinate.  Additionally, the examiner opined that daily 
coughing and drainage probably resulted in sinobronchial 
syndrome. 

During the March 2005 examination, the veteran complained 
that he had experienced daily, non-incapacitating headaches 
for six or seven months prior to the examination.  The 
examiner noted that headaches were especially acute in the 
morning, when mucus was thick, and were not completely 
relieved with painkillers.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  See 
38 C.F.R. Part 4.  When entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Chronic maxillary sinusitis is evaluated under Diagnostic 
Code 6513.  See 38 C.F.R. § 4.97.  That diagnostic code 
directs evaluation under the general rating formula for 
sinusitis.  The criteria of the general rating formula are:  

Following radical surgery with chronic 
osteomyelitis; or near constant sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting after repeated 
surgeries...............50

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment; or, more than six incapacitating 
episodes per year of sinusitis characterized 
by headaches, pain, and purulent 
discharge or crusting.......................................................30

One or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, 
three to six non-incapacitating episodes per 
year of sinusitis characterized by 
headaches, pain, and 
purulent discharge or crusting.............................................10

Detected by X-ray only......................................................0

An incapacitating episode of sinusitis is defined as an 
episode requiring bed rest and treatment by a physician.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513, Note.  

Under the criteria of the general rating formula, a 10 
percent rating is warranted for chronic sinusitis.  The 
veteran experiences persistent symptoms sufficient to warrant 
a compensable rating, but he does not have a history of 
incapacitating or non-incapacitating episodes of sinusitis 
sufficient to warrant a 30 percent rating.  The veteran 
complains of daily nasal blockage and drainage, intermittent 
bleeding, a cough, headaches, and affected breathing.  There 
is also a minimal history of infection:  in November 2002, 
the veteran was treated with antibiotics after he complained 
of a colored nasal discharge; a VA examiner noted redness, 
tenderness, and swelling of the veteran's sinuses in March 
2004; the veteran averred that he was treated for a possible 
sinus infection, marked by a yellow discharge and a headache, 
in March or April 2004; and the veteran was treated with 
antibiotics for sinus pressure, bleeding, tenderness, and 
purulent discharge in March 2005.  

Although these manifestations warrant a compensable rating, 
the sporadic recurrence of sinusitis episodes does not 
satisfy the criteria of a rating higher than 10 percent.  The 
veteran does not have a significant history of sinus pain, 
pressure, or purulent discharge.  Moreover, the veteran did 
not complain of headaches until March 2005.  Therefore, the 
Board finds that rating higher than 10 percent is not 
warranted.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although symptoms of sinusitis restrict the veteran's outdoor 
activities, he has not identified specific factors that are 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran does not have a significant history of 
hospitalization, and evidence of record does not demonstrate 
any exceptional limitation beyond that contemplated in the 
schedule of ratings.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
veteran's established impairments, and an extra-schedular 
rating for chronic sinusitis is denied.


ORDER

An increased rating for chronic sinusitis, currently 
evaluated as 10 percent disabling, is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


